Citation Nr: 0416907	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  95-28 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a left hip 
disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a "pinched nerve" 
in the back, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a skin disorder of 
the face and chest, to include as due to an undiagnosed 
illness.  

5.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently assigned a 10 percent 
evaluation.  

6.  Entitlement to an increased evaluation for degenerative 
arthritis of the left knee, currently assigned a 10 percent 
evaluation.  

7.  Entitlement to an increased evaluation for degenerative 
arthritis of the left elbow, currently assigned a 10 percent 
evaluation.  

8.  Entitlement to an increased evaluation for degenerative 
arthritis of the postoperative fracture of the right middle 
finger (minor), currently assigned a 10 percent evaluation.  

9.  Entitlement to an increased evaluation for degenerative 
arthritis of the right great toe, currently assigned a 10 
percent evaluation.  

10.  Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine, currently assigned a 10 
percent evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1982 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  (During the pendency of this 
appeal, the appellant relocated to an area served by the RO 
in Atlanta, Georgia.)  In that determination, the RO granted 
service connection for a degenerative changes of the right 
first great toe, both knees, and the left elbow, with a 
combined 10 percent evaluation; granted service connection 
for a fracture of the right middle third finger (minor) with 
a noncompensable evaluation; and denied service connection 
for a low back disorder, a left hip disorder, a "pinched 
nerve" in the back, and a skin disorder of the face and 
chest, on a direct basis and as due to an undiagnosed illness 
from his service in the Persian Gulf War of 1991.  The 
appellant disagreed and this appeal ensued.  

The issues of entitlement to an increased evaluation for 
degenerative arthritis of the right great toe and of the 
cervical spine will be addressed in the REMAND section of 
this document.  


FINDINGS OF FACT

1.  Medical evidence does not reveal a current diagnosis of a 
low back disability; even if there were medical evidence 
showing a current disability, there is no medical evidence 
connecting it to a disease or injury in service or to service 
in Southwest Asia.  

2.  Medical evidence does not reveal a current diagnosis of a 
left hip disability; even if there were medical evidence 
showing a current disability, there is no medical evidence 
connecting it to a disease or injury in service or to service 
in Southwest Asia.  

3.  Medical evidence does not reveal a current diagnosis of a 
"pinched nerve" in the back; even if there were medical 
evidence showing a current disability, there is no medical 
evidence connecting it to a disease or injury in service or 
to service in Southwest Asia.  

4.  The record reveals medical evidence of a current 
diagnosis of seborrheic dermatitis, and does not include 
medical evidence connecting it to a disease or injury in 
service or to service in Southwest Asia.  

5.  The right knee disability is manifested by no loss of 
extension, a five-degree loss of flexion, no x-ray evidence 
of degenerative arthritis, and functional loss due to pain on 
use.  

6.  The left knee disability is manifested by no loss of 
extension, a five-degree loss of flexion, no x-ray evidence 
of degenerative arthritis, and functional loss due to pain on 
use.  

7.  The left elbow disability is manifested by no loss of 
extension, a 15-degree loss of flexion, a bony density within 
the left elbow joint space, and functional loss due to pain 
on use.  

8.  The right middle finger disability is manifested by 
status post open reduction of mid phalangeal fracture of 
third digit of right hand with well-healed scar with some 
functional residuals and an inability to fully extend or flex 
the distal phalanx of the digit.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, nor is one due to an undiagnosed illness.  
38 U.S.C.A. §§ 1101, 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2003).  

2.  A left hip disorder was not incurred in or aggravated by 
service, nor is one due to an undiagnosed illness.  
38 U.S.C.A. §§ 1101, 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2003).  

3.  A "pinched nerve" in the back was not incurred in or 
aggravated by service, nor is one due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).  

4.  A skin disorder of the face and chest was not incurred in 
or aggravated by service, nor is one due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).  

5.  The criteria for an increased evaluation for degenerative 
arthritis of the right knee, currently assigned a 10 percent 
evaluation, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5256 to 5262 (2003).  

6.  The criteria for an increased evaluation for degenerative 
arthritis of the left knee, currently assigned a 10 percent 
evaluation, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5256 to 5262 (2003).  

7.  The criteria for a 20 percent evaluation for degenerative 
arthritis of the left elbow are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5205 to 5213 (2003).  

8.  The criteria for an increased evaluation for degenerative 
arthritis of the postoperative fracture of the right middle 
finger (minor), currently assigned a 10 percent evaluation, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5226 (1994, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis of Service-Connection Claims

Generally applicable law and regulation

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease - such as arthritis - that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2003).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2003).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

VA will pay compensation to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability: Became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (2003).  

For purposes of this section, a "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of the following): 

?	An undiagnosed illness; 
?	The following medically unexplained chronic 
multisymptom illnesses that are defined by a cluster 
of signs or symptoms:  Chronic fatigue syndrome; 
Fibromyalgia; Irritable bowel syndrome; or any other 
illness determined by the Secretary to be a medically 
unexplained chronic multisymptom illness; or
?	Any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-
connection.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2) 
(2003).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) Fatigue; (2) 
Signs or symptoms involving skin; (3) Headache; (4) Muscle 
pain; (5) Joint pain; (6) Neurologic signs or symptoms; 
(7) Neuropsychological signs or symptoms; (8) Signs or 
symptoms involving the respiratory system (upper or lower); 
(9) Sleep disturbances; (10) Gastrointestinal signs or 
symptoms; (11) Cardiovascular signs or symptoms; (12) 
Abnormal weight loss; (13) Menstrual disorders.  38 C.F.R. 
§ 3.317(b) (2003).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).  The appellant's service separation 
document shows he received the Southwest Asia Service Medal 
and the Kuwaiti Liberation Medal, thereby defining him as a 
"Persian Gulf veteran".  

As noted above, section 3.317 has recently been amended.  The 
language above is that effective from June 10, 2003.  Prior 
to that date, the only difference between the above language 
and the earlier language was that the new term "qualifying 
chronic disability" was inserted for "objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs and 
symptoms such as those listed . . . ."  See 38 C.F.R. 
§ 3.317 (1995 to 2002).  

Service connection for a low back disorder

The service medical records, including the enlistment 
examination in September 1981 and other examinations in April 
and August 1988, are silent as to any complaints or findings 
of a low back disorder.  A report from the service department 
in August 1994 indicates that the appellant did not require 
an examination upon separation from service.  

Following separation from service, VA examinations in April 
1994 revealed a normal x-ray study of the lumbar spine and no 
diagnosis of a low back disorder.  A private physician 
reported in an April 1994 letter that the appellant gave a 
history of chronic lumbar strain after a twisting injury 
while stationed in Germany in 1986.  The physician noted, 
however, that there was no evidence of radicular or other 
neurologic involvement.  There was some paravertebral 
tenderness, but normal motor, sensory, and reflex function, 
no straight leg raise impairment, and no point tenderness or 
external spinal deformity.  The appellant failed to report 
for a VA examination scheduled in December 1994, and then 
reported for a VA general medical examination in March 1996, 
conducted without access to the claims file, which included a 
diagnosis of low back pain syndrome by history.  An x-ray was 
normal, with the exception of a showing of a defect in pars 
interarticularis at L5-S1 without evidence of 
spondylolisthesis.  The vertebral body height was well 
maintained, as were the joint spaces, and there was no 
scoliosis and the sacroiliac joints appeared grossly normal.  
The appellant failed to report for a VA examination scheduled 
in June 1999.  

Service connection on a direct basis must be denied.  The 
initial element of a service-connection claim is a current 
diagnosis.  The April 1994 VA examination showed a normal 
lumbar spine evaluation.  The April 1994 report of a private 
physician, based on the appellant's allegation of a 1986 
injury not recorded in the medical records, was manifested by 
some paravertebral tenderness.  However, the physician noted 
there was no evidence of radicular or other neurologic 
involvement, that motor, sensory, and reflex function was 
normal, that there was no impairment of straight leg raise, 
and that there was no point tenderness or external spinal 
deformity.  The March 1996 VA general medical examination 
included a diagnosis of low back pain syndrome by history.  
An x-ray during this examination was normal, with the 
exception of a showing of a defect in pars interarticularis 
at L5-S1 without evidence of spondylolisthesis.  The 
vertebral body height was well maintained, as were the joint 
spaces, and there was no scoliosis and the sacroiliac joints 
appeared grossly normal.  

These medical reports are similar, in that they report 
manifestations of tenderness or pain, yet reveal no objective 
symptomatology supporting a current diagnosis.  Pain alone is 
not a disability for which service connection may be 
established.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."), dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

"Some paravertebral tenderness" and "low back pain by 
history" do not constitute current diagnoses meeting the 
requirements of the initial element of a service connection 
claim.  Even if these findings were to constitute such a 
diagnosis, there is no evidence supporting the appellant's 
post-service contention of an in-service injury, and there is 
no medical evidence supporting a connection between the 
findings in 1994 and 1996 and such an unsubstantiated injury.  
Evidence needed to adequately address these claims was 
sought, but the appellant's failure to report for 
examinations in 1994 and 1999 precluded its development.  In 
light of the evidence of record and based on this analysis, 
it is the determination of the Board that the preponderance 
of the evidence is against the claim of service connection 
for a low back disorder on a direct basis.  

With respect to these findings - some paravertebral 
tenderness and low back pain by history - there is no medical 
evidence of record connecting them to service in Southwest 
Asia.  The appellant alleges there is a connection, though 
the record does not indicate, nor does he allege that he has 
the medical expertise to render a medical opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Even if it 
were assumed that back pain and tenderness by history, which 
are not diagnosed disorders, were current manifestations of 
an undiagnosed illness, there is no medical evidence in the 
claims file supporting the contention these manifestations 
are related to his service in Southwest Asia as required 
pursuant to 38 C.F.R. § 3.317.  Evidence needed to adequately 
address this allegation was sought, but the appellant's 
failure to report for examinations in 1999 precluded its 
development.  In light of the evidence of record and based on 
this analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of service 
connection for a low back disorder as an undiagnosed illness 
related to service in Southwest Asia.  

Service connection for a left hip disorder

The service medical records, including the enlistment 
examination in September 1981 and other examinations in April 
and August 1988, are silent as to any complaints or findings 
of a left hip disorder.  A report from the service department 
in August 1994 indicated that the appellant did not require 
an examination upon separation from service.  

VA examinations in April 1994 revealed x-ray findings of no 
abnormality in the left hip joint, with an impression of 
normal left hip.  The appellant failed to report for a VA 
examination in December 1994.  A March 1996 VA general 
medical examination indicated the appellant complained of 
popping in the hips once in a while.  Evaluation revealed 
history of bilateral hip arthralgias.  An x-ray of the left 
hip was not obtained.  The appellant was scheduled for 
another VA examination in June 1999, though he failed to 
report.  

The only medical evidence of a current left hip disorder is 
the diagnosis within the March 1996 VA general medical 
examination of history of hip arthralgia predicated on the 
appellant's complaints of hip popping once in a while.  This 
phrasing indicates that the diagnosis is of a history 
provided by the appellant, rather than a medical statement of 
any findings regarding the appellant's left hip.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995) (physician's simple 
reporting of appellant's statements as to his medical history 
without further enhancement with that physician's qualified 
medical expertise does not constitute competent medical 
evidence).  An x-ray was not conducted, so it is impossible 
to know if there was an abnormality causing these complaints.  
The examination scheduled for June 1999 would have addressed 
these concerns, had the appellant reported for it.  His 
failure to report for the examination thus prevents a finding 
that the appellant has a current left hip disorder for which 
service connection may be established.  In light of the 
evidence of record and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for a 
left hip disorder on a direct basis.  

Even if the findings form the March 1996 general medical 
examination constituted evidence of a current disorder, the 
claims file includes no medical evidence connecting them to 
the appellant's service in Southwest Asia.  The appellant 
alleges there is a connection, though the record does not 
indicate he has the medical expertise to render a medical 
opinion.  Espiritu, 2 Vet. App. at 494-95.  There is no 
medical evidence in the claims file supporting the contention 
that left hip arthralgia by history is related to his service 
in Southwest Asia as required pursuant to 38 C.F.R. § 3.317.  
Evidence needed to adequately address this allegation was 
sought, but the appellant's failure to report for 
examinations in 1999 precluded its development.  In light of 
the evidence of record and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for a 
left hip disorder as an undiagnosed illness related to 
service in Southwest Asia.  

Service connection for a "pinched nerve" in the back

The service medical records, including the enlistment 
examination in September 1981 and other examinations in April 
and May 1998, are silent as to any complaints or findings of 
a pinched nerve in the back.  A November 1991 treatment 
record noted he complained of pain in the lateral neck and 
superior shoulder area.  The assessment was muscle strain, 
which was treated with ice and hot bathes for one day.  A 
report from the service department in August 1994 indicated 
that the appellant did not require an examination upon 
separation from service.  

VA examinations in April 1994 indicate  the appellant 
complained of a history of a pinched nerve in his back in 
1986, which was treated at a German hospital.  He reported 
that no studies were done as part of that treatment.  (The 
private physician in an April 1994 statement also noted the 
appellant's history of an injury in 1986 in Germany, though 
that injury was a low back injury discussed above.)  The 
appellant failed to report for a VA examination in December 
1994.  A March 1996 VA general medical examination indicated 
that the appellant complained of neck pain; the examiner 
diagnosed history of neck pain syndrome with mild 
degenerative joint disease of the cervical spine by x-ray.  
The appellant thereafter failed to report for a VA 
examination scheduled in June 1999.  

There is a current disorder - mild degenerative joint disease 
of the cervical spine, as shown in the March 1996 x-ray - for 
which service connection has already been established.  
Otherwise, there is no indication of a current disorder 
manifested by a pinched nerve in the back that might satisfy 
the initial element of a service-connection claim.  Even if 
there were such evidence, the service medical records provide 
no indication of a pinched nerve of the back, and there is no 
medical evidence suggesting a link between any such presumed 
current disorder and service.  The November 1991 service 
treatment record noted the appellant complained of pain in 
the lateral neck and superior shoulder area, though there was 
no indication of a pinched nerve or of any treatment at a 
German hospital then or in prior years.  The assessment was 
muscle strain, which was treated with ice and hot bathes for 
one day, and there was no further complaints or treatment.  
In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of service 
connection for a pinched nerve in the back on a direct basis.  

Even if the muscle strain finding form the March 1996 general 
medical examination constituted evidence of a current 
disorder, the claims file includes no medical evidence 
connecting it to the appellant's service in Southwest Asia.  
The appellant alleges there is a connection, though the 
record does not indicate he has the medical expertise to 
render a medical opinion.  Espiritu, 2 Vet. App. at 494-95.  
There is no medical evidence in the claims file supporting 
the contention that a pinched nerve in the back is related to 
service in Southwest Asia as required pursuant to 38 C.F.R. 
§ 3.317.  Evidence needed to adequately address this 
allegation was sought, but the appellant's failure to report 
for examinations in 1999 precluded its development.  In light 
of the evidence of record and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of service connection for a 
pinched nerve in the back as an undiagnosed illness related 
to service in Southwest Asia.  



Service connection for a skin disorder of the face and chest

The service medical records, including the enlistment 
examination in September 1981 and other examinations in April 
and May 1998, are silent as to any complaints or findings of 
a rash affecting the face or chest.  A report from the 
service department in August 1994 indicated that the 
appellant did not require an examination upon separation from 
service.  

VA examinations in April 1994 reveal a history of seborrheic 
dermatitis on the face and chest since 1991.  There was faint 
erythematous and slightly scaly rash on the bridge of the 
nose and in the malar areas as well as a small patch in the 
center of the chest.  The rash was described as very faint 
and barely noticeable.  The appellant failed to report for an 
examination scheduled in December 1994.  VA general medical 
examination in March 1996 revealed a erythematous and 
slightly desquamative rash consistent with seborrheic 
dermatitis on malar areas of the face as well as the in the 
sternal area of the chest.  The diagnoses included seborrheic 
dermatitis on the face and chest.  The appellant failed to 
report for an examination scheduled in June 1999.  

The results of the VA examinations in April 1994 and March 
1996 revealed a current diagnosis of a skin disorder -
seborrheic dermatitis - meeting the requirements of the 
initial element of a service-connection claim.  The service 
medical records are silent as to any such disorder, and there 
is no medical evidence of records linking the post-service 
findings (first shown in April 1994) to the appellant's 
service (ending n June 1992).  The appellant's failure to 
report for the scheduled examination in June 1999 prevented 
the development of evidence that might have connected the 
post-service findings to service.  In light of the evidence 
of record and based on this analysis, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim of service connection for a skin disorder 
on a direct basis.  

The appellant alleges there is a connection between the 
seborrheic dermatitis and his service in Southwest Asia.  
Compensation here is not warranted because here there is a 
diagnosed disorder - seborrheic dermatitis - whereas section 
3.317 provides compensation only for undiagnosed illnesses.  
It is the determination of the Board that the preponderance 
of the evidence is against the claim of service connection 
for a skin disorder as an undiagnosed illness related to 
service in Southwest Asia.  

III.  Analysis of Increased-Rating Claims

Generally applicable law and regulation

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2001) (as amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

Increased evaluations for right and left knees

The appellant had no history of injury in service, though the 
service medical records revealed complaints of bilateral knee 
pain with findings of mild patellar tendonitis and possible 
ligament strain.  The RO established service connection for 
right and left knee disabilities as part of a broader 
musculoskeletal disability by rating decision in October 
1994.  In a September 2003 rating decision, the RO provided 
for separate right and left knee disabilities with 10 percent 
evaluations effective March 1996.  The appellant herein seeks 
increased evaluations.  

The right and left knee disabilities are evaluated using the 
criteria of Diagnostic Codes 5003 and 5260.  Diagnostic Code 
5003, for degenerative arthritis established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved, in this case Diagnostic Codes 5260 and 
5261.  Under Diagnostic Code 5260 for limitation of flexion 
of the leg, a noncompensable evaluation may be assigned where 
evidence demonstrates flexion limited to 60 degrees.  For 
flexion limited to 45 degrees, a 10 percent evaluation may be 
assigned.  For flexion limited to 30 degrees, a 20 percent 
may be assigned.  For flexion limited to 15 degrees, a 30 
percent evaluation may be assigned.  Under Diagnostic Code 
5261 for limitation of extension of the leg, a noncompensable 
evaluation may be assigned for extension limited to 
5 degrees.  Extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a (2003).  

VA examination in April 1994 measured bilateral knee motion 
from zero to 140 degrees, essentially normal.  See 38 C.F.R. 
§ 4.71 (2003) (normal motion of the knee).  VA general 
medical examination in March 1996 measured bilateral knee 
motion from zero degrees extension to 135 degrees flexion, 
essentially a loss of five degrees flexion.  The appellant 
failed to report to report for VA examinations in December 
1994 and in June 1999.  Neither set of measurements meet the 
criteria for a compensable evaluation under Diagnostic Codes 
5260 or 5261.  

When limitation of motion of the knee involved is 
noncompensable under these diagnostic codes, a rating of 10 
percent is for application for each knee affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:  

20 percent:  With x-ray evidence of involvement of 
two or more major joints or two or more minor joint 
groups, with occasional incapacitating 
exacerbations.  

10 percent:  With x-ray evidence of involvement of 
two or more major joints or two or more minor joint 
groups.  

38 C.F.R. § 4.71a (2003).  The 20 percent and 10 percent 
ratings based on x-ray findings, above, will not be combined 
with ratings based on limitation of motion.  Id., Note (1).  

An x-ray in conjunction with the April 1994 VA examination 
noted mild degenerative changes of the right and left knees, 
though there was no loss of motion.  Thus, a 10 percent 
evaluation under Diagnostic Code 5003 is not supported by the 
April 1994 examination results.  The March 1996 VA general 
medical examination showed no loss of extension, though a 
five-degree loss of flexion, which might support a 10 percent 
evaluation under Diagnostic Code 5003 if there were evidence 
of degenerative joint disease.  The x-ray of the knees in 
March 1996, however, revealed the knees to be normal.  The 
diagnosis was therefore history of bilateral knee 
arthralgias, without reference to degenerative changes of the 
knees.  The evidence of record does not support a compensable 
evaluation for either the right or left knees under 
Diagnostic Code 5003.  

Two other sets of diagnostic criteria are applicable as 
alternatives to a rating under Diagnostic Codes 5003 and 
5260/61.  Under Diagnostic Code 5257 for other impairment of 
the knee, a 10 percent evaluation may be assigned where the 
evidence shows slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation may be assigned for 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation may be assigned for severe recurrent 
subluxation or lateral instability.  Under Diagnostic Code 
5262 for impairment of the tibia and fibula, a 10 percent 
evaluation may be assigned for malunion of the tibia and 
fibula with slight knee or ankle disability.  A 20 percent 
evaluation may be assigned for malunion of the tibia and 
fibula with moderate knee or ankle disability.  A 30 percent 
evaluation may be assigned for malunion of the tibia and 
fibula with marked knee or ankle disability.  For nonunion of 
the tibia and fibula, with loose motion, requiring brace, a 
40 percent evaluation may be assigned.  38 C.F.R. § 4.71a 
(2003).  

VA examination in April 1994 indicated a history of some pain 
after prolonged walking without giving out or locking.  The 
ligaments were intact and the knees were not swollen.  There 
was no joint line tenderness and all tests were normal.  
VA general medical examination in March 1996 indicated the 
appellant complained of pain in the knees, but no swelling or 
locking.  There was no ligament laxity of either knee.  All 
tests were normal.  A letter dated in August 1996 from an 
employer noted the appellant had a history of musculoskeletal 
difficulties, including knee problems that impaired his 
ability to perform work-related walking.  As a result, the 
letter concluded, the appellant was unsuitable for the 
employment.  This evidence does not indicate any recurrent 
subluxation or lateral instability, or any impairment of the 
tibia and fibula, which would warrant an evaluation for 
either knee under Diagnostic Codes 5257 or 5262.  

Other alternative diagnostic criteria that are not applicable 
include Diagnostic Code 5256 for ankylosis of the knee, for 
there is no evidence of ankylosis of either knee; Diagnostic 
Codes 5258 and 5259, for there is no evidence of cartilage 
damage or frequent episodes of "locking," pain, and 
effusion into the joint; and Diagnostic Code 5263, for there 
is no indication of genu recurvatum.  Id.  

The RO assigned the 10 percent evaluations to the right and 
left knee disabilities based on functional loss due to pain 
on use.  Disabilities will be rated on the basis of 
functional impairment.  Weakness is considered as important 
as limitation of motion.  Any part that becomes painful on 
use must be regarded as seriously disabled.  It is the intent 
of the rating schedule to recognize painful motion with joint 
or periarticular pathology as productive of disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In evaluating a service-connected 
disability, the Board must consider these considerations in 
conjunction only with diagnostic criteria predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  The rule against pyramiding, 38 C.F.R. § 4.14 
(2003), does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups.  

The April 1994 VA examinations revealed no indication of 
functional loss due to pain on use of the right knee or the 
left knee.  The March 1996 examination, though, indicated 
pain (without swelling or locking) that is indicative of 
functional loss due to pain on use.  This finding supports 
the separate assigned 10 percent evaluations for the right 
and left knees.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claims of entitlement to separate 
evaluations in excess of 10 percent for the right and left 
knees.  

Increased evaluation for left elbow 

The appellant had no history of injury, complaints, or 
findings of a left elbow injury or disease in service.  The 
RO established service connection for left elbow disability 
as part of a broader musculoskeletal disability by rating 
decision in October 1994.  In a September 2003 rating 
decision, the RO provided for a separate left elbow 
disability with 10 percent evaluation effective March 1996.  
The appellant herein seeks an increased evaluation.  

The left elbow degenerative arthritis is evaluated using the 
criteria of Diagnostic Codes 5003 and 5206.  As noted above, 
Diagnostic Code 5003 for degenerative arthritis established 
by x-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic code, in this case 
Diagnostic Codes 5206, 5207, and 5208.  Under Diagnostic Code 
5206, limitation of flexion of the forearm warrants the 
ratings indicated based on the following measurements of 
flexion:  

50 percent:  Flexion limited to 45 degrees in major 
elbow.  
40 percent:  Flexion limited to 45 degrees in minor 
elbow or to 55 degrees in 
                    major elbow.  
30 percent:  Flexion limited to 55 degrees in minor 
elbow or to 70 degrees in 
                    major elbow.  
20 percent:  Flexion limited to 70 degrees in minor 
elbow, or to 90 degrees in 
                    major or minor elbows.  
10 percent:  Flexion limited to 100 degrees in major or 
minor elbows.  
Noncompensable:  Flexion limited to 110 degrees in major 
or minor elbows.  

Under Diagnostic Code 5207, limitation of extension of the 
forearm warrants the ratings indicated based on the following 
measurements of flexion:  

50 percent:  Extension limited to 110 degrees in major 
elbow.  
40 percent:  Extension limited to 110 degrees in minor 
elbow or to 
                    100 degrees in major elbow.  
30 percent:  Extension limited to 100 degrees in minor 
elbow or to 
                    90 degrees in major elbow.  
20 percent:  Extension limited to 90 degrees in minor 
elbow, or to 75 degrees 
                    in major or minor elbows.  
10 percent:  Extension limited to 60 or 45 degrees in 
major or minor elbows.  

Under Diagnostic Code 5208, forearm flexion limited to 100 
degrees and forearm extension limited to 45 degrees, whether 
affecting the major or minor elbow, supports a 20 percent 
evaluation.  38 C.F.R. § 4.71a (2003).  

VA examinations in April 1994 showed moderate degenerative 
changes in the left elbow joint and motion from 165 degrees 
extension to 133 degrees flexion.  These findings are on 
their face unreliable, for normal elbow flexion is from zero 
degrees extension to 145 degrees flexion.  See 38 C.F.R. 
§ 4.71 (2003) (standardized descriptions of joint motion 
measurements).  Flexion at 133 degrees is understandable 
based on these standard descriptions of joint measurement, 
but extension to 165 degrees is inherently suspect.  
Fortunately, the VA general medical examination in March 1996 
revealed a bony density within the joint space of the left 
elbow, with extension to zero degrees and flexion to 130 
degrees.  These measurements are consistent with the 
measurement standard, and reveal findings that do not match 
the schedular criteria for a compensable evaluation for left 
elbow extension or flexion under Diagnostic Codes 5206, 5207, 
or 5208.  The measured 130 degrees of flexion, though, 
indicates a loss of motion as compared to the normal range of 
motion through 145 degrees of flexion.  Thus, while a 
compensable evaluation for loss of flexion under Diagnostic 
Codes 5206 is not applicable, a 10 percent evaluation under 
Diagnostic Code 5003 is appropriate.  

The disability must also be evaluated on the basis of 
functional loss due to pain on use, based on the law and 
regulation cited above.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003); DeLuca, 8 Vet. App. at 206.  The April 1994 VA 
examinations revealed soreness and tenderness, though no 
indication of functional loss due to pain on use of the left 
elbow.  The March 1996 examination indicated complaints of 
pain that is indicative of functional loss due to pain on 
use.  This finding supports an additional 10 percent 
evaluation combined with the schedular 10 percent evaluation 
for the left elbow.  

Alternative diagnostic criteria that are not applicable 
include Diagnostic Code 5205 for ankylosis of the elbow, 
Diagnostic Code 5209 for other impairment of the elbow such 
as flail joint or joint fracture, Diagnostic Code 5210 for 
nonunion of the radius and ulna, Diagnostic Code 5211 for 
impairment of the ulna, Diagnostic Code 5212 for impairment 
of the radius, and Diagnostic Code 5213 for impairment or 
limitation of supination and pronation.  The VA examinations 
in April 1994 and March 1996 do not provide evidence 
corresponding to these criteria.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the evidence supports a 
10 percent schedular evaluation for left elbow arthritis 
under Diagnostic Code 5003 and a 10 percent evaluation based 
on functional loss due to pain on use of the left elbow.  

Increased evaluation for right middle finger (minor)

The RO established service connection for postoperative 
fracture of the right middle minor finger with a 
noncompensable evaluation by rating decision in October 1994.  
In a September 2003 rating decision, the RO provided for a 10 
percent evaluation effective with the March 1996 VA general 
medical examination.  The appellant herein seeks an increased 
evaluation.  

The disability is rated analogously to ankylosis of the 
middle finger using the criteria of Diagnostic Code 5226.  
See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5226, 5299.  
The criteria in effect when the appellant filed his claim 
called for a 10 percent evaluation for ankylosis of the 
middle finger, whether favorable or unfavorable.  Extremely 
unfavorable ankylosis could be rated as amputation under 
Diagnostic Code 5154 for amputation of the middle finger.  
There, with metacarpal resection (more than one-half the bone 
lost) a 20 percent evaluation was appropriate.  Without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto, a 10 percent evaluation was warranted.  

VA examinations in April 1994 revealed a history of right 
long finger being crushed in the tailgate of a truck during 
service.  Examination showed 15 degrees lateral angulation at 
the region of the PIP joint with flexion to 90 degrees of the 
proximal interphalangeal (PIP) joint and 15 degrees of the 
distal interphalangeal (DIP) joint.  There were multiple 
scars in the dorsum of the right finger.  The PIP are was 
widened.  No x-ray was conducted.  The diagnostic impression 
was of multiple minor joint complaints with associated 
degenerative changes.  

VA general medical examination in March 1996 showed a 3.5 
centimeter pale linear scar on the dorsal aspect.  There was 
an inability to fully extend or flex the distal phalanx of 
the digit.  The digit could be extended to about 10 degrees 
from the neutral position at the distal interphalangeal joint 
and it could be flexed to about 40 degrees at that level.  
There was no flexion of the digit at the metacarpophalangeal 
and proximal interphalangeal joints.  An x-ray showed an old 
fracture of the proximal aspect of the third middle phalanx.  
There was a small wire overlying the mid shaft of the third 
middle phalanx.  There was good bony bridging and callous 
formation.  No other abnormality was seen.  The diagnoses 
included status post open reduction of mid phalangeal 
fracture of third digit of right hand with well-healed scar 
with some functional residuals.  

The appellant already receives a 10 percent evaluation 
pursuant to the criteria of Diagnostic Code 5226 based 
analogously to ankylosis of the middle finger.  However, the 
evidence described above does not indicate impairment 
comparable to amputation of the middle right finger, which 
with resection would correspond to the criteria for a 20 
percent evaluation pursuant to Diagnostic Code 5154.  Nor is 
there any indication of further functional loss due to pain 
associated with the long finger that might warrant 
consideration of additional compensation under 38 C.F.R. 
§§ 4.40, 4.45.  It is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent.  

Effective August 26, 2002, VA amended the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising the evaluation 
criteria for ankylosis and limitation of motion of the 
fingers and thumb in order to assure that veterans diagnosed 
with these conditions receive consistent evaluations.  Under 
the revised Diagnostic Code 5226, ankylosis of the long 
finger, whether unfavorable or favorable, warrants a 
10 percent evaluation.  VA must also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  See 67 Fed. Reg. 48784-01 (Jul. 26, 
2002) (codified as amended at 38 C.F.R. § 4.71a (2003)).  As 
this criteria is effective only as of August 26, 2002, the 
results of the VA examinations in April 1994 and March 1996 
are not applicable to a rating based on this criteria.  As 
discussed above, there is no prejudice to the appellant by 
the VA not affording him a VA examination after the effective 
date of the amended criteria, for the appellant has 
demonstrated his unwillingness to report for scheduled 
examinations - such as the examinations scheduled in December 
1994 and June 1999 - of which he has received adequate 
notice.  

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's notice and assistance obligations.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003) (implementing regulations)).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board.  

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant' s representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  VA must strictly comply with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In this case, the Board notes that the issues on appeal 
arises from a notice of disagreement as the ratings assigned 
to several service-connected disabilities, "downstream" 
issues as referenced in VAOPGCPREC 8-2003 (December 22, 
2003).  If VA receives, in response to notice of a decision 
on a claim for which VA has already given the 38 U.S.C.A. 
§ 5103(a) notice, a notice of disagreement raising a new 
issue, VA must take proper action and issue a statement of 
the case if the disagreement is not resolved.  Section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  With regard to the instant case, the RO 
provided adequate notice pursuant to section 5103(a) as to 
the rating claims and, as such, these issues fall within the 
exception for the applicability of 38 U.S.C.A. § 5103(a).  

Even if this case were not within the exception, whether or 
not VCAA notice in this case is deemed in compliance with the 
express requirements of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirements in this 
case was harmless error. The RO sent the appellant letters in 
March 1994 notifying him of an upcoming examination (which 
was conducted in April 1994) and that it needed additional 
information, such as his service medical records for his 
period of service ending in June 1992.  By an October 1994 
letter, the RO told the appellant of the initial rating 
decision in this case.  By a December 1994 letter, it told 
him of arrangements being made for an examination.  This 
letter specifically told him that failure to report for the 
examination might result in disallowance of a claim.  By a 
January 1995 letter, the RO informed him he failed to report 
for the examination and offered him the opportunity of 
another examination (which was conducted in March 1996).  
After the appellant disagreed with the October 1994 rating 
decision, the RO issued a statement of the case addressing 
the evidence of record and the criteria for adjudicating the 
claims.  In letters dated in May and September 1996 and in 
January 1997, the RO told the appellant it had identified his 
case as involving an allegation of undiagnosed illness based 
on service in Southwest Asia in 1991.  The letters informed 
him of the specific medical and nonmedical evidence needed to 
substantiate the claim, and that he should submit such 
evidence or seek VA's assistance in obtaining that evidence.  
By a May 1999 letter, the appellant was notified of 
examinations scheduled in June 1999; the letter told him "If 
you fail to report for your examination, the VA will consider 
your claim without benefit of evidence from the examination 
which might be material to the outcome of your claim."  The 
appellant failed to report for the examination.  By a June 
2003 letter, the RO told the appellant of the VCAA, the 
evidence that had been received, the evidence VA would be 
responsible for obtaining, the type of evidence VA would make 
reasonable efforts to obtain if requested by the appellant, 
and the availability of an examination if he requested one.  
The RO then issued a September 2003 supplemental statement of 
the case listing the evidence considered, the legal criteria, 
and the analysis supporting its findings and conclusions.  
The supplemental statement of the case also informed the 
appellant of the provisions of 38 C.F.R. § 3.317, including 
amendments effective in June 2003.  See 68 Fed. Reg. 34,539, 
34,541 (Jun. 10, 2003) (most significantly to define a 
"qualifying  chronic disability" as "a chronic disability 
resulting from an undiagnosed illness" or as "medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms", such as chronic fatigue 
syndrome, fibromyalgia, or irritable bowel syndrome).  

These notices were sent to the appellant prior to the 
transfer and certification of the appeal to the Board.  The 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO 
informed the appellant of the information and evidence needed 
to substantiate the claims.  See 38 U.S.C.A. §§ 5102, 5103.  
By these notices, the RO informed the appellant of the 
reasons for the determinations, the evidence it had 
considered in evaluating the claims, and the evidence that 
would substantiate his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, VA has satisfied its notice obligations, and 
any error in not providing a single notice to the appellant 
all content requirements is harmless and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The record includes the service 
medical records and VA examinations in 1994 and 1996, as well 
as private medical records submitted by the appellant.  The 
appellant failed to report for VA examinations in 1994 and 
1999.  The appellant has not identified any other sources of 
information or evidence that might shed light on a date of 
claims.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  


ORDER

Service connection for a low back disorder, to include as due 
to an undiagnosed illness, is denied.  

Service connection for a left hip disorder, to include as due 
to an undiagnosed illness, is denied.  

Service connection for a "pinched nerve" in the back, to 
include as due to an undiagnosed illness, is denied.  

Service connection for a skin disorder of the face and chest, 
to include as due to an undiagnosed illness, is denied.  

Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently assigned a 10 percent 
evaluation, is denied.  

Entitlement to an increased evaluation for degenerative 
arthritis of the left knee, currently assigned a 10 percent 
evaluation, is denied.  

Entitlement to a 20 percent evaluation for degenerative 
arthritis of the left elbow is granted.  

Entitlement to an increased evaluation for degenerative 
arthritis of the postoperative fracture of the right middle 
finger (minor), currently assigned a 10 percent evaluation, 
is denied.  


REMAND

The Board herein REMANDS the case to the RO via the Appeals 
Management Center, in Washington, D.C., for further 
evidentiary development and adjudication.  

With respect to the claim for an increased evaluation for the 
right great toe disability, the March 1996 VA general medical 
examination noted that the appellant had undergone surgery on 
that toe 14 months previously.  Documentation of that 
treatment, which apparently was related to the service-
connected disability, is not of record.  On remand, the RO 
should attempt to obtain these records.  

With respect to the cervical-spine disability, VA has amended 
its Schedule for Rating Disabilities, 38 C.F.R. Part 4, by 
revising that portion of the criteria applicable to the 
musculoskeletal system addressing disabilities of the spine.  
The intended effect of this action was to ensure the criteria 
used current medical terminology and unambiguous criteria, 
and that it reflected recent medical advances.  The amended 
criterion is effective September 26, 2003.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).  The RO has not 
adjudicated the claim for a compensable rating for service-
connected chronic lumbar strain, based on this new criteria 
effective September 26, 2003.  

This case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should obtain from the VA 
Medical Center in Tampa, Florida, records 
of all treatment concerning the 
appellant's right great toe degenerative 
arthritis, including surgical records 
concerning a procedure conducted in or 
around January 1995.  If needed, inform 
the appellant that VA's assistance in 
obtaining this evidence will be enhanced 
if he provides all information and 
documentation in his possession regarding 
this procedure.  Associate all evidence 
obtained with the claims folder.  

3.  Readjudicate the claim of entitlement 
to an increased evaluation for 
degenerative arthritis of the cervical 
spine in light of the recently amended 
criteria.  After the development 
requested above has been completed to the 
extent possible, the RO should again 
review the record and adjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



